Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
Upon consideration of: 
1)  [0102] of the Specification, “stored configuration ... for a NR PDCP bearer or a LTE bearer” and 
2) claim 10, “converting ...to a LTE connection”,
 the stored configuration of claim 1 is presumed to be a configuration compatible with LTE. Applicant may wish to make this clear.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11523456. Although the claims at issue are not identical, they are not patentably distinct from each other because:
a. 	Claim 1 of the instant application merely broaden the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrow issued claims.  Instant claim(s) are identical to initial claims (3/18/202) of parent case 16/648262. 
b.	Similar reasoning applies to instant claims 2-20 with corresponding patent claims 2-19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 2019/0037632 hereafter Uchino) in view of Futaki et al. (US 2019/0342804). 

For claims 1, 11, Uchino discloses  a user equipment (UE) resuming a radio bearer (S140 Figure 6) in a wireless communication network (Figure 1),comprising: establishing a radio resource control (RRC) connection with a first network node (e.g. RRC-Connected Figure 3a [0003]); receiving a connection suspend message from the first network node (RRC-Suspend Figure 3a from eNB [0034] processing transition [0048]); storing a configuration of a radio bearer associated with the RRC connection ([0055] maintaining PDCP context when transitioning into RRC-Suspended); suspending the radio bearer associated with the RRC connection (S110 Figure 6 transition from RRC-Connected to RRC-Suspended [0048]) ; receiving a connection resume message (S130 Figure 6 Request-to-Resume [0098] similar to S40/S50 of Figure 5 [0077]); determining whether the connection resume message (RRC Resume [0082]) includes configuration information for packet data convergence protocol (PDCP) for the suspended radio bearer ([0082] UE context is maintained) ; upon determining the connection resume message includes configuration information ([0083-0084] configuration is allowable maintaining uplink resources)  for a PDCP, configuring the suspended radio bearer with the configuration information ([0092] following conventional PDCP re-establishment process); and resuming the suspended radio bearer ([0077] resume from RRC-Suspended). 
Uchino does not explicitly disclose a NR system.
However, Futaki, in the same field of RRC state transition operations discloses a UE resuming a radio bearer (601 Figure 6 from NR RRC_Inactive to RRC_Connected) for a NR (5G [0003]) wireless communication network; storing a configuration of a radio bearer ([0010] 5G-RAN maintain an AS context); receiving a connection resume message ([0014] reuse Suspend and Resume procedures of the RRC Connection defined for LTE Release 13); resuming the suspended radio bearer ([0070] RRC connection resumption procedure 601 Figure 6 or cell reselection procedure 602 Figure 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Futaki’s teaching of reusing the Suspend and Resume of Release 13 LTE [0014] and applying these RRC states to NR systems (Figure 2 e.g. NR RRC_CONNECTED). 
Particularly for claim 11, Uchino discloses UE processing circuitry (Figure 4). 

For claims 2, 12, Futaki discloses wherein the established RRC connection includes a NR PDCP bearer ([0017] from NR RRC_INACTIVE state re-establishes PDCP).

For claims 3, 13, Uchino discloses wherein the established RRC connection includes a long term evolution (LTE) PDCP bearer (connected state of PDCP layer [abstract]).

For claims 4, 14, Futaki discloses wherein the connection resume message ([0014] RRC Connection Resume) is received from a second network node ([0015] cell reselection) that is different than the first network node (Figure 5 E-UTRAN vs 5G-RAN).

For claims 5, 15, Uchino discloses wherein configuring the suspended radio bearer comprises using the configuration information in the connection resume message ([0046] resuming from the suspended based on an intermediate layer) and the stored configuration information (UE PDCP layer context [0055]). 

For claims 6, 16, Futaki discloses wherein the configuration information ([0077] RRC message) in the connection resume message ([0077] e.g. RRCConnectionResumeRequest-InterRAT in RRC connection resume request) takes precedence over the stored configuration information (e.g. E-UTRA resume ID takes precedence over NR resume ID [0077]). 

For claims 7, 17, Futaki discloses wherein the configuration information in the connection resume message ([0078-0079] in the case of inter-RAT mobility) includes security information different from the security information used prior to suspension of the radio bearer ([0079] UE needs to perform reconfiguration of access stratum security configuration). 
For claims 8, 18, Futaki discloses wherein the security information comprises security key information or security algorithm information (layer 2 AS security configuration [0079]). 

For claims 9, 19, Futaki upon determining the connection resume message does not include configuration information for NR PDCP for the suspended radio bearer ([0077] e.g. RRCConnectionResumeRequest-InterRAT), resuming the suspended radio bearer as a long term evolution (LTE) PDCP bearer (Figure 5 [0067] transitions from NR RRC_INACTIVE to E-UTRA RRC_CONNECTED state). 
Motivation to combine for the dependent claims 2-9, 12-19 are the same as claim 1, 11, ([0014 Futaki] reusing the Suspend and Resume procedures of LTE Release 13 and applying them to NR). 



Allowable Subject Matter
Upon addressing the double patenting rejection and clarification of stored configuration of claims 1, 11, 
	claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
LTE re-establishment from a SRB1 NR PDCP connection was disclosed by Applicant in R2-1713388 Ericsson “LTE re-establishment when using NR PDCP” after the effective filing date (9/28/2017) in a 3GPP meeting held Nov 27th – Dec 1st  2017 Reno Nevada. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415